Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 1 of 9 PageID #: 2113



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


TOWN OF OYSTER BAY,

                                                     STATUS REPORT
                             Plaintiff,

                                                     Case No. 05-CV-1945
                      -against-

NORTHROP GRUMMAN SYSTEMS CORPORATION
(f/k/a Northrop Grumman Corporation), THE UNITED
STATES NAVY, and THE UNITED STATES OF
AMERICA,


                            Defendants.
Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 2 of 9 PageID #: 2114




                                       STATUS REPORT

        By Order dated May 18, 2021, the Court (Hon. Diane Gujarati) directed the Parties to file

 a report on the status of this action by August 18, 2021. Following is such report prepared

 jointly by Plaintiff Town of Oyster Bay (“the Town”) and Defendant Northrop Grumman

 Systems Corporation (“Northrop Grumman”).

 A.     Procedural History

        This action involves claims for the recovery and allocation of costs to address

 environmental contamination at the Bethpage Community Park (“the Park”) located in Bethpage,

 Nassau County, New York. Briefly, the Town’s complaint (including amendments thereto)

 asserts claims under the Comprehensive Environmental Response, Compensation and Liability

 Act (“CERCLA”), 42 U.S.C. § 9601 et seq., and under state law, to recover costs the Town

 alleged it incurred to remediate environmental contamination at the Park. In turn, Northrop

 Grumman asserted in its answer counterclaims under CERCLA, seeking recovery from the

 Town for the amounts that Northrop Grumman alleged it incurred in responding to

 contamination at the Park (Docket Entry (“DE”) 31). Both the Town and Northrop Grumman

 also asserted claims for contribution. The claims, counterclaims and defenses of the parties are

 fully outlined in the Amended Proposed Joint Pretrial Order, DE 85.

        After the filing of the Joint Pretrial Order (DE 85), the parties filed motions and cross-

 motions for summary judgment. In May 2009, the Court (Hon. Thomas Platt) granted the

 motions for summary judgment of Northrop Grumman and of the co-defendants, the United

 States Navy and the United States of America (collectively, “the Navy”), dismissed the Town’s

 claims under CERCLA with prejudice, and dismissed the Town’s state law claims without

 prejudice. (DE 91, 94).
Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 3 of 9 PageID #: 2115




         In May 2010, the Court denied the Town’s motion for reconsideration (DE 106). The

 Court also granted the Navy’s motion for reconsideration and dismissed, with prejudice, all

 claims that the Town asserted against the Navy. (DE 106). In July 2011, the Court denied the

 Town’s second motion for reconsideration. (DE 112).

         In July 2014, the matter was reassigned to Hon. Arthur Spatt, and a conference before the

 Court was held in March 2015. Following the conference, the Court issued a report and

 scheduled a further status conference for September 17, 2015. (DE 124).

         By Order dated July 9, 2015, Judge Spatt recused himself (DE 125) and the matter was

 reassigned to Hon. Joan M. Azrack. The case was reassigned to this Court on December 14,

 2020.

         Pursuant to Orders of Judge Azrack, and subsequently this Court, the parties filed joint

 status reports on July 31, 2015 (DE 126), October 16, 2015 (DE 127), November 30, 2015

 (DE 128), February 17, 2016 (DE 129), April 15, 2016 (DE 130), February 3, 2017 (DE 132),

 June 30, 2017 (DE 133), October 13, 3017 (DE 134), April 16, 2018 (DE 135), September 24,

 2018 (DE 149), January 16, 2019 (DE 150), April 15, 2019 (DE 151), August 15, 2019 (DE

 152), November 18, 2019 (DE 153), February 18, 2020 (DE 154), May 18, 2020 (DE 155),

 August 18, 2020 (DE 156), November 17, 2020 (DE 159), February 18, 2021 (DE 160) and

 May 17, 2021 (DE 161).

 B.      Joint Efforts for Resolution

         The remaining parties in this action, the Town and Northrop Grumman, have been

 engaged in settlement discussions that would address the Town’s claims that were dismissed but

 could ultimately be appealed, the Town’s state law claims, and Northrop Grumman’s pending

 counterclaims.


                                                  2
Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 4 of 9 PageID #: 2116




        The background of this matter is that, prior to this action, the Town and the New York

 State Department of Environmental Conservation (“DEC”) entered into a consent order. Under

 that consent order, the Town cleaned up approximately seven (7) acres of the eighteen (18)-acre

 Park in the easterly portion of the Park. The costs of this remediation were the subject of the

 Town’s claims for clean-up costs that were dismissed.

        Northrop Grumman asserted counterclaims seeking cost recovery and/or contribution for

 the cost of investigating and remediating soil, groundwater, and soil vapor contamination at a

 westerly area of the Park, designated (together with a nearby access road) by DEC as Operable

 Unit 3 of the Northrop Grumman – Bethpage Facility (“OU3”). In 2013, DEC issued a Record

 of Decision for OU3, identifying a remedy to remediate OU3 that it estimated to cost

 approximately $81 million (net worth cost). The remedy includes extensive remediation of

 metals and polychlorinated biphenyls (“PCBs”), as well as volatile organic compounds

 (“VOCs”). In 2014, Northrop Grumman entered into an Order on Consent with DEC providing

 a framework for implementation of some or all of the remedy set forth in the OU3 Record of

 Decision.

        Initially, the parties’ settlement efforts focused on the potential for modifying the remedy

 identified in the Record of Decision for OU3 soil contamination, which is a significant portion

 of the total $81 million clean-up proposed by the DEC. The cost of soil remediation is high

 because the remedy selected by DEC in the Record of Decision would require the excavation of

 soils to depths of up to thirty-five (35) feet below grade in approximately three (3) acres of the

 Park. This remedial activity, and the groundwater and soil vapor remediation that has been and

 continues to be undertaken by Northrop Grumman to address VOCs in the groundwater under

 the Park, are the subject of Northrop Grumman’s pending counterclaims alleging that the Town


                                                  3
Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 5 of 9 PageID #: 2117




 is responsible for such contamination.

         The Town and Northrop Grumman discussed steps that might avoid the need for the full

 extent of the soil excavation posited by DEC, such as placing an impervious cap above the

 contamination in lieu of a soil cover, while still fully protecting public health and the

 environment. In the event that the DEC would accept a clean-up involving less excavation and

 greater surface protection, the costs of remediating OU3 could be decreased, and the prospects

 for resolution heightened. The parties undertook additional environmental sampling in 2015.

 The Town, pursuant to an agreement with DEC, investigated the extent of VOCs in

 groundwater and soil vapor under a section of the Park that was the location of a former ice

 skating rink in which Freon was used. Northrop Grumman has alleged that it has incurred

 clean-up costs for remediating Freon-contaminated groundwater and soil vapor. The Town

 alleges that the Freon resulted, at least in part, from Northrop Grumman’s past disposal

 activities. Northrop Grumman, in a separate agreement with DEC, conducted extensive

 sampling to delineate with some precision the extent of soil contamination by PCBs and

 certain metals in the western portion of the Park.

        The parties, with their consultants, reviewed the data, but concluded that DEC would not

 likely accept modifications to the soil remedy to the extent that it that would offer the significant

 cost savings the parties had hoped to achieve. Moreover, involvement by the U.S. Environmental

 Protection Agency (“EPA”) has cast further uncertainty on the effectiveness of a settlement

 approach premised on mutually seeking from DEC a modification in the soil remedy. Because

 EPA has jurisdiction over the remediation of PCBs in Park soils under the Toxic Substances

 Control Act, any remedy for this contamination must be approved by EPA as well as by DEC.

 The process has been complicated (and thus elongated) because EPA might not approve the


                                                   4
Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 6 of 9 PageID #: 2118




 remedy DEC allowed in the OU3 ROD, and DEC might not approve a remedy EPA would

 authorize under TSCA. In addition, to more fully address agency inquiries, additional soil

 sampling of the PCBs in Park soils was conducted in the Fall of 2017. The results were

 submitted to DEC in March 2018.

        Further complicating matters, the remediation of VOCs in Park soils will precede the

 remediation of PCBs and metals, as the VOCs extend deeper (generally from 35 to 55 feet below

 grade). In accordance with the DEC’s ROD, the VOCs are currently being remediated using

 thermal treatment in an approximately 0.5 acre source area. Thermal treatment involves

 numerous heater wells that heat the soil and volatilize the VOCs, which are captured by vapor

 extraction wells and then treated. Soil sampling to determine the extent of the area to be

 remediated has taken place since 2014; additional sampling, beyond the area of currently

 approved remediation activities, is still continuing. Additional sampling was required due to the

 discovery in 2018 of light nonaqueous phase liquids (liquids lighter than water) to an extent not

 previously discovered in the contemplated area for VOC remediation, as well as the discovery in

 2020 of VOCs beyond the contemplated area for VOC remediation. The parties continue to seek

 to resolve disputes about the extent of additional sampling, if any, required to adequately

 delineate VOCs.

        The parties continue to seek to resolve differences of opinion about certain aspects of the

 ongoing and planned remedial activities. The Town and Northrop Grumman remain committed

 to ensuring that the remedy adequately protects the community and the users of the Park.

        Given the complexity of the remedial process, as described above, the parties have

 sought to develop alternative settlement approaches, including discussions regarding (1)

 allocation of the payment for the clean-up of OU3; (2) resolution of the claims of both the Town


                                                  5
Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 7 of 9 PageID #: 2119




 and Northrop Grumman for monies expended by each of them in connection with the clean-up

 of contamination at the Park; (3) addressing the Town’s concerns about the future use of the

 Park; (4) development of proposals for the logistics of resuming litigation, should negotiations

 fail to culminate in a settlement, including proposals for limited additional discovery and

 supplemental expert reports, which are needed given the passage of time since the Court’s

 granting of summary judgement dismissing the Town’s claims; (5) any anticipated motions by

 one or both of the parties, including, but not limited to, dispositive motions; and (6) other

 elements of the Amended Proposed Joint Pretrial Order (DE 85) that require updating.

 C.     Future Proceedings

        In 2017, in order to preserve its rights in the event that ongoing negotiations fail to

 result in a settlement, Northrop Grumman was prepared to seek leave from this Court to amend

 its counterclaims. The basis for and scope of the proposed amendments are discussed in the

 parties’ February 3, 2017 Status Report (DE 132). On May 16, 2017, the parties executed a

 tolling agreement effective through December 31, 2017. That tolling agreement has been

 extended several times to accommodate ongoing settlement discussions; it currently is

 effective through September 30, 2021. In light of the tolling agreement, Northrop Grumman

 has suspended its plans to seek leave to amend its counterclaims.

        As noted in prior joint status reports, in 2017 the Town decided to retain new counsel to

 be substituted for its prior counsel, Rivkin Radler LLP. Pursuant to its own procurement

 guidelines as well as those set forth in New York State General Municipal Law Section 104-b,

 on October 11, 2017, the Town issued a Request for Proposal (“RFP”) to the legal community.

 Due to the submissions received, as well as conflicts existing for certain other law firms, a

 further RFP was issued on January 16, 2018, with a response due date of February 13, 2018.


                                                   6
Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 8 of 9 PageID #: 2120




 Following receipt of the responses to the second RFP, the Town Board selected the law firm of

 Young/Sommer LLC. This firm was approved as counsel for the Town subject to the execution

 of an appropriate retention agreement. On April 9, 2018, the Town was contacted by

 Young/Sommer and was advised that the firm of Young/Sommer was withdrawing from

 consideration as counsel for the Town prior to execution of a retention agreement. The Town

 subsequently approved the retention of the firm of Schiff Hardin LLP and a retention agreement

 was executed on June 14, 2018.

        Although discussions regarding a potential resolution of this litigation were interrupted

 for some time while the Town procured new counsel, these efforts were subsequently renewed.

 Counsel for the parties have met to discuss a new framework for resolving this litigation in the

 context of Northrop Grumman’s broader environmental remediation activities in Bethpage.

 Pursuant to these discussions, and at the request of the Town, Northrop Grumman has provided

 and continues to provide the Town’s counsel with documentation regarding the extent of

 Northrop Grumman’s prior and continuing investigations at the Park, the remediation undertaken

 to date, forthcoming remedial actions, and related information. The Town has retained a

 consultant to review this information, and has provided extensive comments to Northrop

 Grumman with respect to the investigation and remediation of the Park, as well as Northrop

 Grumman’s plans to monitor during the remediation to ensure the protection of public health and

 safety. The parties have commenced additional settlement discussions on the basis of these

 exchanges of information and opinions and continue their efforts to resolve this matter, including

 the scope, extent, and timing of remediation of the OU3 area of the Park and the appropriate

 monitoring to be undertaken during the remediation.

        Accordingly, the parties request that the Court schedule the filing of the next status report


                                                  7
  Case 2:05-cv-01945-DG-AKT Document 162 Filed 08/17/21 Page 9 of 9 PageID #: 2121




     for November 18, 2021.

        Dated: New York, New York                       Dated: New York, New York
               August 17, 2021                                 August 17, 2021

        By:      s/ Mark A. Chertok                     By:   s/ J. Michael Showalter
                 Mark A. Chertok, Esq.                        Russell B. Selman
                 SIVE, PAGET & RIESEL P.C.                    Bradley S. Rochlen
                 560 Lexington Avenue, 15th Floor             J. Michael Showalter
                 New York, NY 10022                           SCHIFF HARDIN LLP
                 Phone: (212) 421-2150                        1185 Avenue of the Americas
                 Fax: (212) 421-1891                          Suite 3000
                 Attorneys for Defendants                     New York, New York 10036
                 NORTHROP GRUMMAN                             Phone:(212) 753-5000
                 SYSTEMS CORPORATION                          Fax: (212) 753-5044
                 (f/k/a Northrop Grumman                      Attorneys for Plaintiff
                 Corporation)                                 TOWN OF OYSTER BAY



CH2:24822018.3




                                                    8
